Citation Nr: 0300001	
Decision Date: 01/01/03    Archive Date: 01/15/03

DOCKET NO.  01-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES                 

1.  Entitlement to an original rating greater than 30 
percent for ulcerative colitis.

2.  Entitlement to an original rating greater than 10 
percent for chronic cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to April 
1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for irritable bowel syndrome and assigned a 10 
percent disability rating effective April 28, 1999.  A 
March 2001 rating decision assigned a rating of 30 percent 
and changed the classification of the disability to 
ulcerative colitis.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).

The May 2001 rating decision also established service 
connection for chronic cervical strain and assigned that 
disability a 10 percent rating, effective April 28, 1999.  
The veteran filed a notice of disagreement with that 
rating in February 2002.  A statement of the case on that 
issue was sent to the veteran in May 2002.  The veteran 
filed a VA Form 9, Appeal to Board of Veterans' Appeals, 
which was received by VA in October 2002.  The Board notes 
that it does not appear the veteran has submitted a timely 
substantive appeal.  However, the United States Court of 
Appeals for Veterans Claims has held that the Board may 
waive the timely filing of a substantive appeal, even if 
the veteran has not submitted a request for extension of 
the time period in which to file the substantive appeal.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993)); c.f. Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (holding that an extension of 
time in which to file a substantive appeal could not be 
granted unless a request for extension was made in 
accordance with the provisions of 38 C.F.R. § 20.303 
(1999)).  In accordance with the Court's holding in 
Beyrle, the Board waives the filing of a timely 
substantive appeal in this case, because the veteran may 
have been lead to believe that he had timely perfected his 
appeal by the issuance of a supplemental statement of the 
case on another issue concurrent with the issuance of a 
statement of the case.  The Board further notes that the 
veteran and his representative have continually offered 
testimony and argument in support of that claims.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The evidence does not show that the veteran's 
ulcerative colitis has been productive of malnutrition at 
any time since April 28, 1999.

3.  The evidence does not show that the veteran's chronic 
cervical strain has been productive of more than slight 
limitation of cervical spine motion at any time since 
April 28, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an original rating greater than 30 
percent for ulcerative colitis are not met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.114, Diagnostic Code 7323 (2002).

2.  The criteria for an original rating greater than 10 
percent for chronic cervical strain are not met.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statements of the case, and the 
rating decisions issued regarding the claim.  The 
appellant has also been informed of the pertinent 
provisions of the VCAA by means of the May 2002 
supplemental statement of the case and the May 2002 
statement of the case.

In a March 2001 letter, the RO informed the appellant of 
the evidence needed to substantiate the claims, and of 
what evidence the appellant was responsible for obtaining.  
The Board finds that VA has met its obligations to notify 
the appellant of the evidence needed to substantiate the 
claim and of what evidence the appellant is responsible 
for obtaining in that March 2001 letter.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and 
development of the claim have been satisfied.  VA has 
obtained all evidence that the appellant has indicated is 
pertinent to the claim and has satisfied the duty to 
assist.  See 38 U.S.C.A. § 5103A.

VA has promulgated regulations to implement the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Entitlement to an original rating greater than 30 
percent for ulcerative colitis.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Ulcerative colitis is evaluated pursuant to 
the criteria found in Diagnostic Code 7323 of the 
Schedule.  38 C.F.R. § 4.114.  Under those criteria, a 
rating of 30 percent is warranted where the evidence shows 
moderately severe ulcerative colitis with frequent 
exacerbations.  A rating of 60 percent is warranted where 
the evidence shows severe ulcerative colitis with numerous 
attacks per year and malnutrition, with health only fair 
during remissions.  38 C.F.R. § 4.114.

A November 1999 VA general medical examination shows that 
the veteran complained of runny and pasty stools.  He 
experienced sharp, diffuse pains in the upper abdomen.  He 
generally had one to two stools per day, however there 
were days when he had trouble when he had a bowel movement 
every 15 minutes for a few hours.  He had also experienced 
episodes of incontinence.  He initially lost 20 pounds due 
to the illness, and he was still five pounds below his 
usual weight.  There was no consistent intolerance of 
food, but alcohol quite consistently produced pain.  He 
was on no medication.  

Physical examination found that the veteran was 5 feet, 
11+ inches tall and weighed 145 pounds.  The abdomen was 
diffusely tender.  No masses or large organs were felt.  
Rectal examination was negative.  Additional workup was 
indicated regarding his diarrhea and abdominal pain.  The 
examiner provided an impression of giardiasis cleared, 
with persistent diarrhea and abdominal pain.  The 
accompanying barium enema was negative.  The accompanying 
upper gastrointestinal series was also negative.  The 
examiner provided an addendum that no further workup was 
required and provided a diagnosis of diarrhea of unknown 
etiology.

An October 2000 VA medical report shows that the veteran 
complained of chronic diarrhea.  He gave a history of 
loose liquid stools for over two years after being treated 
for a giardia.  This had been progressive over the prior 
two months with weight loss and chronic lower abdomen 
pain.  He also described alternating from soft, formed 
stool to watery diarrhea with up to 10 or 20 bowel 
movements per day.  He had occasional nocturnal stooling.  
He had had "accidents" in the past.  He weighed 145 pounds 
six months prior to the examination and weighed 131 pounds 
at the examination.  

He complained of occasional hematochezia on the toilet 
tissue.  He had seen mucous but did not recall seeing 
blood with his bowel movements.  He complained of dull to 
sharp bi-inguinal pain and dull, aching mid-abdominal pain 
daily, worse over the last two months.  Flatus and 
belching relieved his discomfort.  On days with more bowel 
movements, the pain increased sharply with bowel movement.  
He did not have rectal pain or tenesmus.  He noted that 
work-related stress would sometimes aggravate his 
symptoms.

Physical examination found normal active bowel sounds.  
There were no organomegaly, mass, or inguinal noises.  
There was bi-inguinal tenderness without peritoneal signs.  
the examiner provided an impression of a variable bowel 
habit, possibly due to recurrent infectious etiology.

A January 2001 private hospital report shows that the 
veteran complained of moderate lower abdominal pain and 
weight loss with rectal bleeding and diarrhea.  He was 
having bowel movements from one to eight times per day.  
Physical examination found his abdomen soft and slightly 
tender in both lower quadrants.  The January 2001 
colonoscopy found ulcerations in his left colon.  The 
erythema extended from the rectum to the splenic fixture.  
He was prescribed medication and stool frequency decreased 
and hematochezia subsided.  His discharge diagnosis was 
ulcerative colitis.

A January 2001 private CT study of the veteran's pelvis 
found no intrapelvic inflammatory change.  A January 2001 
two view study of the abdomen was negative.  A February 
2001 private pathology report found active colitis of the 
sigmoid colon on biopsy.

A February 2001 VA medical report shows a diagnosis of 
ulcerative colitis.  The veteran complained of chronic 
diarrhea.

An April 2001 VA medical report shows that the veteran was 
seen with an acute exacerbation of inflammatory bowel 
disease.  Fifteen days later, the veteran's symptoms were 
improving on medication and diet restrictions.

A June 2001 VA medical report shows that the veteran did 
well on steroids and was to taper off.  He gained 
approximately 40 pounds on steroids.  He was having one to 
two soft stools per day with no hematochezia or abdominal 
complaints.  He did note dyspepsia and bloating if he ate 
dairy products or foods to excess.  The physician provided 
an impression of colitis of unknown etiology.

A December 2001 VA sigmoidoscopy report found no anatomic 
or mucosal abnormality in any of the observed segments.

An April 2002 VA medical report shows that the veteran's 
symptoms were controlled with medication as needed.  He 
had cramps and diarrhea associated with milk and fruit.  
He was having one to two formed bowel movements per day 
without too much cramping, bloating, or generalized 
abdominal discomfort.  He was no longer taking medications 
on a regular basis for symptom control.  The physician 
provided an impression of irritable bowel syndrome with 
symptoms exacerbated by stress and anxiety.

The Board finds that the criteria for a rating greater 
than 30 percent for ulcerative colitis are not met.  The 
criteria for a higher rating of 60 percent require that 
the evidence show severe ulcerative colitis with numerous 
attacks per year and malnutrition.  While the evidence may 
show numerous attacks in some years, there is no evidence 
to show that the veteran has any malnutrition as a result 
of his ulcerative colitis.  The evidence demonstrates some 
episodes of weight loss, but does not show malnutrition in 
conjunction with that weight loss.  In the absence of 
medical evidence demonstrating malnutrition, the veteran 
does not meet the criteria for a higher rating.

Accordingly, the Board finds that the criteria for an 
original rating greater than 30 percent for ulcerative 
colitis are not met.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.114, 
Diagnostic Code 7323.

II.  Entitlement to an original rating greater than 10 
percent for chronic cervical strain.

Chronic cervical strain may be evaluated pursuant to the 
criteria found in Diagnostic Codes 5286, 5287, and 5290 of 
the Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
slight limitation of cervical spine motion (Diagnostic 
Code 5290).  A rating greater than 10 percent would be 
warranted where the evidence shows complete bony fixation 
of the spine (Diagnostic Code 5286); ankylosis of the 
cervical spine (Diagnostic Code 5287); or moderate 
limitation of cervical spine motion (Diagnostic Code 
5290).  38 C.F.R. § 4.71a.

A November 1999 VA examination found no pain to palpation 
over the cervical spine.

A June 2000 VA spine examination shows that the veteran 
complained of cervical pain related to his low back pain.  
He complained of four or five episodes of locking of his 
neck, which the chiropractor called torticollis.  He took 
Motrin and Flexeril when needed and sought weekly or 
biweekly chiropractor treatment.  He complained of flare-
ups related to lifting and working over his head with his 
arms.  He rarely missed work but on one occasion missed a 
week.  He used no braces or artificial devices.  

Physical examination of the cervical spine showed no 
crepitus on motion and no abnormality on inspection.  It 
was nontender to palpation and percussion.  The spinous 
processes appeared normal.  The curvature appeared normal.  
Forward flexion was possible to 60 degrees.  Extension was 
possible to 50 degrees.  He stated that he had minimal 
discomfort with the level of motion.  Rotation was to 60 
degrees bilaterally.  Review of X-rays of the cervical 
spine indicated good alignment and no narrowing.  The 
examiner diagnosed residual cervical spin pain following 
an automobile whiplash injury with no demonstrable bone 
misalignment, joint narrowing, or arthritic change.

The veteran submitted private medical reports dated from 
January to August, with the year unspecified, which show 
treatment for cervical, thoracic, and lumbar spinal 
complaints.  Cervical spine ranges of motion are not 
provided.

The veteran submitted private medical reports from a 
chiropractor dated from May 1999 to December 2000.  Those 
reports show treatment for cervical tenderness with sharp 
pain when rotating the head to the right, as well as for 
other spinal and shoulder complaints.  Ranges of motion 
are not provided.

A May 2001 VA spine examination shows that the veteran 
reported neck pain and upper trunk and back pain, worse on 
the right side than the left side.  Physical examination 
found the veteran without acute distress.  There was no 
significant atrophy or deformity of the veteran's neck 
area.  There was no mass or redness in the area.  

Range of motion was possible to 60 degrees of flexion, to 
70 degrees of extension, to 45 degrees of lateral flexion 
bilaterally, and to 75 degrees of rotation bilaterally.  
On palpation of the posterior neck and upper trunk area, 
there was a tender point.  No trigger point as elicited.  
There was no significant muscle spasm.  However, there was 
some muscle tightness in the posterior neck and upper 
trunk area, at the upper trapezius area.  Cervical spine 
X-rays revealed no significant abnormalities.  The 
examiner diagnosed chronic cervical spine strain with no 
evidence of cervical spine degeneration and no evidence of 
cervical radiculopathy.

A December 2001 VA medical report shows that cervical 
range of motion was within full limits except for pain 
with flexion and the left upper quadrant with pain on the 
right side.  The following day, the veteran complained of 
cervical pain.  The next day, the veteran was able to turn 
his head to the right and less pain with cervical right 
rotation.  Five days later, the veteran had decreased pain 
with right rotation, sidebend, and extension.  Range of 
motion was improving, but extension was still limited.  

Two days later, the veteran had improved active range of 
motion of the cervical spine.  Seven days later, the 
veteran had improved range of motion.  The right sidebend 
hurt some, but all neck motions improved with no pain.  
Six days later, cervical range of motion was within normal 
limits.  The veteran reported pain at the end of the 
range.

A January 14, 2002, VA medical report shows that active 
range of motion of the cervical spine was within full 
limits except for pain at the end range of right rotation 
and bilateral sidebend being tight at the end range.

A February 5, 2002, VA medical report shows that the 
veteran had pain in the neck after washing his hair.  He 
had pain on bilateral rotation and limitation, with pain 
on extension.  Palpation of the cervical spine facets and 
vertebrae revealed no pain.  Objective findings were not 
felt to be consistent with the subjective report and the 
veteran was felt to have reached maximum benefit from 
physical therapy.

The Board finds that the veteran does not meet the 
criteria for a higher rating for his chronic cervical 
spine strain.  The evidence does not show ankylosis of the 
cervical spine or entire spine.  The evidence does not 
show any residuals of a vertebral fracture.  The evidence 
does not show any neurological involvement or diagnosis of 
intervertebral disc syndrome that would warrant 
consideration pursuant to the criteria for the evaluation 
of intervertebral disc syndrome.  

The Board finds that the evidence does not show more than 
slight limitation of motion.  The veteran has most usually 
been found to have a full active range of motion of the 
cervical spine with slight pain at the ends of the range 
of motion.  From December 2001 to February 2002, the 
veteran was treated for limited range of cervical spine 
motion, however, the objective findings were not felt to 
be consistent with the subjective report.  On VA 
examination in May 2001, the veteran had no more than 
minimal limitation of cervical spine motion.  Therefore, 
the Board finds that the veteran's range of cervical spine 
motion is no more than slight as he has been shown to be 
usually capable of a full range of cervical spine motion, 
with pain at the end of the ranges and occasional 
limitation of rotation, lateral bending, or extension.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board has 
considered the veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's 
claim of entitlement to a rating greater than 10 percent 
for his chronic cervical spine strain.  

While the veteran does complain of exacerbations, the 
evidence does not demonstrate that the overall 
symptomatology results in more than slight limitation of 
motion of the cervical spine.  In fact, the veteran's pain 
at the end of the ranges of motion and his occasional 
limitations of extension, lateral bending, and rotation 
during flare-ups provide the basis for the finding that a 
10 percent rating is warranted.  However, the Board finds 
that the low frequency of that pain, the relatively low 
level of limitation during flare-ups, and the lack of 
objective support for the subjective complaints do not 
support a rating greater than 10 percent.

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for chronic 
cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103A; 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5285, 5286, 
5287, 5290.


ORDER

Entitlement to an original rating greater than 30 percent 
for ulcerative colitis is denied.

Entitlement to an original rating greater than 10 percent 
for chronic cervical strain is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

